C. Allen, J.
1. The defendant argues that there was no sufficient evidence; that the testimony of O’Brien destroyed itself. This argument would be proper before the jury, and on a motion for a new trial; but the direct testimony of O’Brien, if believed, was sufficient to warrant a conviction.
2. The points that there was no evidence that the sale testified to in the Superior Court was the same that was testified to in the District Court, and that the woman referred to by O’Brien was the defendant’s wife, were not taken at the trial, and are not open now.
B. The instruction as to the woman’s agency for the defendant was proper, in view of O’Brien’s testimony on cross-examination.

Exceptions overruled.